Citation Nr: 1719739	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  06-28 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for a right eye injury, causing a current glaucoma disability.  


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from August 1960 through July 1980.  

This appeal comes to the Board of Veterans' Appeals ("Board") from two separate rating decisions issued by the Department of Veterans Affairs ("VA").  First, the Veteran claim for entitlement to service connection for diabetes mellitus, type II, was initially denied in a September 2005 rating decision, issued by the Regional Office ("RO") in San Diego, California.  Jurisdiction of the matter was subsequently transferred to Reno, Nevada (hereinafter Agency of Original Jurisdiction ("AOJ")).  Second, the Veteran's claim for entitlement to service connection for a right eye injury was initially denied by a June 2010 rating decision.  Thereafter, the Veteran submitted timely notices of disagreement to these denials, and subsequently perfected his appeal to the Board. 

The Veteran's appeals have previously been before the Board.  Most recently, in May 2013, the Board issued two separate decisions which remanded the Veteran's appeals.  The Veteran's claim for service-connection of diabetes mellitus, type II, was remanded to the AOJ to allow for the review of newly submitted evidence.  In a separate May 2013 decision, the Veteran's claim for service connection of a right eye injury was remanded to the AOJ to allow for further development, to include the procurement of a VA examination.  A review of the Veterans claims file indicates that the requested development of both May 2013 remand orders has been completed and the matters have been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Separate decisions were necessary in the Board's prior May 2013 decisions, because the Veteran had previously testified before two Veterans Law Judges, at separate hearings.  First, the Veteran testified at a hearing before the Board in September 2007, when he appeared via videoconference with Veterans Law Judge Alan Peevy, a signatory to the May 2013 remand order.  In this September 2007 hearing, the Veteran offered testimony as to his diabetes mellitus, type II, service connection claim.  Thereafter, the Veteran testified before Veterans Law Judge David Wight, at a travel board hearing held in Las Vegas, Nevada.  During this hearing, the Veteran offered testimony as to his diabetes mellitus disability, and additionally provided testimony as to his right eye injury claim. 

VA regulations state that all Veterans Law Judges who conduct hearings on a given issue must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As such, both Veterans Law Judges before whom the Veteran testified were required to participate in the final determination of the Veteran's claim for service connection of his diabetes mellitus, type II, disability.  Furthermore, by law, appeals may only be assigned to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, the May 2013 Board remand order as to the Veteran's claim for service connection of his diabetes mellitus, type II, disability was decided by a panel of Veterans Law Judges, which included both Judges Peevy and Wight.  

In Arneson v. Shinseki, 24 Vet. App. 379 (2012), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Thus, in a letter dated December 2012, the Veteran was afforded the opportunity for a hearing before the third member of decision panel, who signed the May 2013 decision.  However, in February 2013, the Veteran responded that he did not wish to have an additional hearing.  Therefore, no additional hearing for the Veteran's claim for service connection of diabetes mellitus was provided.  See id; 38 C.F.R. § 20.700(a).

The Board further notes that the Veteran provided testimony concerning his right eye injury only during the May 2011 hearing, held before Judge Wight.  As such, a separate single judge decision was issued in May 2013 with respect to this appeal, signed by Judge Wight. Subsequently, the Veterans Law Judge who conducted the September 2007 hearing has retired from the Board.  However, as the Veteran provided testimony before Veteran Law Judge Wight in May 2011 concerning both his claim for diabetes mellitus and right eye injury, the Board finds that a single judge decision is appropriate in this instant appeal.  As the Veteran offered testimony before Judge Wight and declined the opportunity for a hearing before the third panel member of the May 2013 decision, the Board finds that consideration of the Veteran's claims may proceed without any prejudice to the Veteran.  

The May 2013 decision additionally took limited jurisdiction of the Veteran's claim for service connection of a left eye disability, and remanded it to the AOJ in order to fulfill certain procedural requirements.  38 C.F.R. §§ 19.26, 19.29.  Following the return of this appeal to the AOJ, the Veteran requested a hearing before a Veterans Law Judge, on the specific issue of a left eye disability.  See June 2016 VA Form 9.  To date, the Veteran's hearing request remains pending before the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

Review of the claims file reflects that when the Veteran's claim was last before the Board, he was represented by the Nevada Office of Veterans' Services.  Subsequently, in August 2013, the Veteran revoked the appointment of the Nevada Office of Veterans' Services and stated he wished to proceed as a pro se claimant.  38 C.F.R. § 14.631(f)(1).  This revocation was timely, as it was made prior to the recertification of Veteran's claim to the Board.  38 C.F.R. § 20.1304(a).  As no other appointment has been made, and the Veteran has not requested representation in the instant appeal, the Board will proceed with consideration of the matter with the Veteran as a pro se claimant. 

Lastly, this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during his active duty service, including periods in which he served in the waters off shore of Vietnam.  

2.  There is no evidence or allegation of diabetes mellitus, type II, during the Veteran's active duty service, or within one year after the Veteran's discharge from service.  

3.  The Veteran's service treatment records indicate he sustained an eye injury in August 1972.  Upon his separation from active duty service, the Veteran was observed to have increased intraocular pressure in his right eye.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated during the Veteran's active duty service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1110, 1116, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  After resolving all doubt in the Veteran's favor, the criteria for service connection for right eye glaucoma, as due to an in-service eye injury, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in June 2004 and November 2009, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Additional notice of the five elements of a service-connection claim was provided in the February 2007 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements and external research on the histories of U.S. Naval ships.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was additionally afforded a compensation and pension examination in March 2016, to assess the severity and etiology of the right eye disability.  The Board finds the opinion of this examiner is adequate decide the claims on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in May 2013.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's May 2013 remand, the AOJ provided the Veteran with a contract examination to assess the etiology and severity of his right eye disability.  Additionally, the AOJ issued a Supplemental Statement of the Case, following a review of additional records submitted by the Veteran in support of his claim for service connection for diabetes mellitus, type II.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and identified the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issues on appeal, including those listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Nevada Office of Veterans' Services.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, the Veteran has not advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant appeal, the Veteran seeks entitlement to service connection for diabetes mellitus, type II, and right eye glaucoma.  The Board will discuss the merits of each claim separately below. 

i.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure: 

The Veteran seeks service connection for his diabetes mellitus, type II.  In various statements to the Board, the Veteran contends he is entitled to an award of service connection for this disability, because of his service in Vietnam and exposure to herbicides therein.  As a preliminary matter, the Board observed the Veteran has a current diagnosis of diabetes mellitus, type II, and has therefore satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As to the Veteran's contention of herbicide exposure, VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus is among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  However, to be entitled to the statutory presumptions of both exposure and service connection for specified diseases, the Veteran must have had service in Vietnam.  

In the instant appeal, the Veteran does not contend that he ever stepped foot inside the land boarders of Vietnam.  See Hearing Transcripts dated May 2013 and May 2011.  He has consistently denied ever taking leave within a port city of Vietnam.  Furthermore, the Veteran has denied ever traveling to a port city of Vietnam or operating within the inland waters of Vietnam.  Rather, the Veteran contends he is entitled to the presumption of herbicide exposure due to his service aboard naval ships serving in the coastal waters of Vietnam.  
Service in Vietnam for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that qualifying "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Haas, 525 F.3d at 1196.  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations.  In fact, in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court held that the manner in which VA interpreted "inland waterways" was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam veterans.  As a result of the Gray case, in February 2016 VBA released a subsequent update to the VBA Live Manual for interpretive guidance as to what constitutes "inland waterways."  

The VBA Live Manual provides that service on offshore waters does not establish a presumption of exposure to Agent Orange.  However, "inland waterways" are defined as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered to be service in the Republic of Vietnam.  It is further noted that inland waterway service is also referred to as "brown-water" Navy service.  For more information on the criteria for inland waterway service, the M21-1 provides a link to the "Vietnam Era Navy Ship Agent Orange Exposure Development Site."  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 2, Block a (change date August 26, 2016).  

In turn, the "Vietnam Era Navy Ship Agent Orange Exposure Development Site" provides a link to a document titled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  This document indicates that inland waterways include rivers, canals, estuaries, and deltas.  However, they do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  

Most importantly, this document also provides a list of ships that operated temporarily on Vietnam's inland waterways.  This category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  It was emphasized that "[a]ll veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure."  

A review of the Veteran's service records confirms he served aboard the USS Henderson, USS Brush, the USS Edison, and the USS Truxton, at various intervals, during the Vietnam War.  However, despite the length of the Veteran's military career and the number of his deployments to ships operating in the Vietnam theaters, there is no probative evidence which establishes the Veteran was exposed to herbicides.  

First, the Board notes that the USS Truxton is listed as a ship which temporarily entered into the inland waterways of Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated March 23, 2017.  Specifically, the USS Truxton was confirmed to have sent two small boats ashore from Da Nang Harbor on June 2, 1968 and October 25, 1969.  However, following a thorough review of the Veteran's service records, the Board finds no probative evidence the Veteran was assigned to or aboard the USS Truxton during either of these dates.  The Veteran's service records confirm he was enrolled in "C" school, conducted inside the United States, from February 19, 1968 through June 29, 1968.  Afterwards, the Veteran was assigned to recruiting duties within the state of Illinois.  The first assignment of record, to the USS Truxton, did not occur until July 1972.  As such, there is no evidence which would suggest the Veteran was aboard the USS Truxton during a time where exposure to herbicides is presumed.  

The Veteran has submitted additional evidence which shows the USS Truxton was deployed to ports in Thailand and other Pacific ports from February 1972 through December 1973.  See January 2013 Correspondence of USS Truxton Service Records.  The Veteran has highlighted portions of his performance examinations which state he was deployed to Vietnam during this time and spent the September 1973 within "a hostile fire zone."  While the Board recognizes this evidence, it is not probative to the Veteran's claim as it does not establish or suggest that the USS Truxton was deployed within the costal or inland waterways of Vietnam.  Additionally, this evidence does not establish that during the time period the Veteran was aboard the ship, the ships docked to shore or pier within the inland waters of Vietnam.

Secondly, as to the remaining periods of confirmed Vietnam service, the Board finds no probative evidence that the Veteran was exposed to herbicides.  A memorandum from Defense Personnel Records Image Retrieval System "(DPRIS") confirms that the Veteran served aboard the USS Henderson, USS Edson, and the USS Brush during missions conducted off the coast of Vietnam.  See January 2005 Memorandum.  The DPRIS research, however, did not return any evidence of history that any of these ships docked, transited inland waterways, or that personnel set foot in the Republic of Vietnam.  Therefore, there is only evidence to show the Veteran served in the waters outside of Vietnam.  

Therefore, the Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he served in the waters offshore.  Unfortunately, there is no presumption for exposure to herbicides for ships off shore.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).

Although the evidence does not support a presumptive link between the Veteran's diabetes mellitus, type II, and his active service, the Veteran is not precluded from establishing service connection through other means.  Specifically, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards ("Radiation Compensation") Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

However, the Veteran has not provided any competent evidence that he was personally in contact with an herbicide agent in any tangible way.  Rather, the Veteran has only stated that he believes he was exposed to herbicides, including airborne herbicides blowing off from the Vietnam landmass.  See e.g. May 2013 Hearing Testimony.  The Board observes that VA has already considered such scenarios, including exposure to airborne herbicides, but found no scientific evidence which would support exposure through airborne spraying and/or runoff of contaminated water.  See Haas, 525 F.3d at 1193-94 (discussing herbicide exposure through shoreline spraying of dioxin); see also 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  The Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to veterans serving in the official waters of Vietnam.

Furthermore, to the extent that the Veteran contends that he was exposed to herbicides while aboard the USS Truxton and/or his other confirmed Navy vessels while serving in the Vietnam theater, the Board affords these assertions no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  See Layno, 6 Vet App. at 469-70.  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to herbicides (Agent Orange) are not competent and have no probative value.  The Board therefore finds that the Veteran was not exposed to herbicides during his active duty service, and that service connection for diabetes mellitus, type II, as a result of direct exposure to herbicides is not warranted.  

Diabetes is also subject to presumptive service connection as a chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's diabetes was initially identified many years after service.  See September 2007 Treatment Note (describing a 10 year history of diabetes).  There is also no evidence of a diagnosed condition, or medical findings consistent with diabetes, during the Veteran's active duty service.  A review of the Veteran's service treatment records does not reveal and complaints of or treatment for symptoms of diabetes mellitus, type II.  There is no evidence the Veteran was ever diagnosed with diabetes during his active service, or had any findings suggestive of this disability.  

During his May 2011 hearing, the Veteran testified he was told the examiner who conducted his July 1980 separation examinations advised the Veteran he had "pre-diabetes."  However, there is no evidence to support this statement.  A review of the Veteran's separation examination shows no notations or mention of any diabetic condition.  Rather, the laboratory findings show the Veteran had a blood glucose level of 98 mg/dL, which is within normal limits.  Additionally, the urinalysis report was normal, showing no evidence of sugar or other clinical findings consistent with diabetes.  Thus, service records do not indicate the incurrence of any signs or symptoms of diabetes during active duty.  As there is no showing of diabetes in service or to a compensable degree in the year after service, presumptive service connection for diabetes mellitus as a chronic disease is not warranted.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because diabetes mellitus is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim.

However, the Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for diabetes mellitus, type II, on the basis of continuity of symptoms.  As noted above, the Veteran was not diagnosed with diabetes mellitus, type II, until many years following his separation from active duty service.  See September 2007 Treatment Note (describing a 10 year history of diabetes).  In statements to the Board, the Veteran initially stated he began receiving treatment for symptoms of diabetes within one year of his separation from active duty service.  See September 2007 Testimony.  Subsequently, during his May 2011 hearing, the Veteran testified he did not receive treatment until nearly ten years after separating from service.  

The Veteran further testified that he has no known family history of diabetes mellitus, type II.  See May 2011 Testimony.  However, a review of the Veteran's medical records documents numerous instances where the Veteran has reported a known family history of diabetes mellitus, including his mother, maternal uncle, and daughter.  See Medical Records from O'Callaghan Federal Hospital, including statements dated December 2010 and October 2009. 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology against the overall medical evidence and contemporaneous statements made by the Veteran during his separation from active service and in the years immediately following.  Overall, the Board finds that the evidence is against a finding of symptoms of diabetes mellitus since service separation. 

In conclusion, the Board has considered the myriad of avenues through which the Veteran could establish entitlement to service connection for his diabetes mellitus.  As discussed above, despite the Veteran's lengthy history of active service with the United States Navy, there is no evidence which warrants a finding that he was exposed to herbicides.  Furthermore, the Veteran has not alleged any other service injuries to account for his diabetes and service records are negative for any findings or symptoms of the disease.  There is also no lay or medical evidence of diabetes until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claim, to include any statements from the Veteran's treating physicians.  The Board must conclude that the preponderance of the evidence is against the claim and service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 5107(b). 

      ii.  Entitlement to service connection for a right eye injury:
      
The Veteran seeks service connection for glaucoma, which he contends is the result of an in-service injury to his right eye.  In statements to the Board, the Veteran has reported sustaining a traumatic injury to his eyes in August 1972 while working on a hydraulic line.  See e.g. July 2009 Statement in Support of Claim. The Veteran contends that as a result of this injury, he subsequently developed glaucoma.  

As to the first element of service connection, the Board finds the Veteran has a currently diagnosed disability of right eye glaucoma. See Medical Records from O'Callaghan Federal Hospital and Wellish Vision Institute.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer, 210 F.3d at 1353.

Additionally, the Board observes that the Veteran's service treatment records corroborate the Veteran's reports of an in-service injury to his eye.  On this note, the Board observes that the AOJ has previously denied the Veteran's claim for service connection of a right eye injury because his service treatment records do not specify which eye the injury affected.  However, after affording the Veteran all benefit of doubt, the Board finds the evidence is sufficient to conclude that an injury occurred to the Veteran right eye.  Additionally, subsequent in-service treatment notes, including on dated February 1965, document additional complaints of eye irritation.  Moreover, the Board observes that the Veteran's July 1980 separation examination reported increased intraocular eye pressure in both the Veteran's left and right eyes. 

Therefore, the primary question before the Board is whether the Veteran's in-service injury caused his current right eye glaucoma disability.  In this regard, the Board is aware that the Veteran's physician submitted a favorable nexus statement in June 2009.  See Medical Opinion of P. D., M.D.  In his assessment, Dr. P.D. reported that the Veteran has "advanced glaucoma" within his right eye, which may be a component of a prior traumatic injury to the optic nerve.  Dr. P.D. further opined that this injury likely lead to the development of the Veteran's current right eye glaucoma.  The Board accepts this medical opinion, and affords it significant weight as it is premised on a familiarity with the Veteran's medical history and provides a rational explanation as to the development of the Veteran's current disability.  

In contrast, the Board gives the medical opinion provided by the March 2016 contract examiner less weight.  Following an in-person examination of the Veteran and a review of his medical records, this examiner opined the Veteran's current right eye glaucoma is as likely as not congenital in nature.  In support of this conclusion, the examiner cites to the lack of a formal finding within the Veteran's service treatment records of an injury occurring specifically to the right eye.  However, this rationale is flawed, as a Veteran is competent to attest to matters of which he has first-hand knowledge, including an injury to his eye. If the examiner has a clinical basis to doubt this reported history, then the examiner must provide a fully reasoned explanation.  Other than citing to failure of the in-service medical examiner to state "right eye" during periods where the Veteran sought treatment, the March 2016 examiner did not provide any supporting basis or rationale to reject the Veteran's lay assertions.  The Court has held on a number of occasions that a medical opinion premised upon an inaccurate factual premise or an unsubstantiated account is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Furthermore, the Board observes that the March 2016 contract examiner failed to address or explain the Veteran's July 1980 separation examination which found evidence of intraocular pressure, in both the right and left eyes.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, in failing to address and/or explain this finding, the examiner's opinion is entitled to less weight. 

Finally, as to the examiner's contention that the Veteran's right eye glaucoma is as likely as not congenital in nature, this conclusion does not prevent the Veteran from establishing entitlement to service connection.  In fact, VA's Office of General Counsel has confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may actually be granted for congenital diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990) (emphasis added).  The Court has held that the Veteran is still presumed sound for congenital diseases not noted at entry into service.  Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  It follows, therefore, that even if the Veteran's right eye glaucoma is a congenital disease, there is strong evidence in the record that it first manifested itself during service, specifically the finding of increased intraocular pressuring in July 1980, such that service connection could be awarded based on direct in-service occurrence.  

In conclusion, after a thorough review of the evidentiary record and resolving all doubt in the Veteran's favor, the Board concludes the weight of the evidence supports a finding of service connection for the Veteran's right eye injury, causing a current disability of glaucoma.  This finding is appropriate in light of the Veteran's service treatment records, which document at least two injuries to his eyes and the separation examination noting increased bilateral intraocular pressure.  Based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for right eye glaucoma is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied, to include as due to herbicide exposure. 

Subject to the laws and regulations governing the award of monetary benefits, service connection for right eye glaucoma is granted. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


